Name: 83/601/EEC: Commission Decision of 29 November 1983 approving an amendment to the programme relating to processing and marketing in the horticultural sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-09

 Avis juridique important|31983D060183/601/EEC: Commission Decision of 29 November 1983 approving an amendment to the programme relating to processing and marketing in the horticultural sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 347 , 09/12/1983 P. 0055 - 0055*****COMMISSION DECISION of 29 November 1983 approving an amendment to the programme relating to processing and marketing in the horticultural sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (83/601/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 6 June 1983 the Irish Government submitted an amendment to the programme relating to processing and marketing in the horticultural sector which has been approved by the Commission Decision of 29 March 1982 (3); Whereas the said amendment concerns the expansion of this programme to hardy nursery stock for the period 1983 to 1986 and is consistent with the objectives and provisions of Regulation (EEC) No 355/77; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the amendment to the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme relating to the processing and marketing in the horticultural sector pursuant to Regulation (EEC) No 355/77, communicated by the Irish Government on 6 June 1983, is hereby approved. 2. Approval of the amendment to the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to Ireland. Done at Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1. (3) OJ No L 106, 21. 4. 1982, p. 26.